The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner makes the following findings about the osmotic pressure limitation of the claims.  In instant paragraph [0019] found on page 12 of the instant specification the buffer concentration is defined as greater than 2 mmol/L and less than 17 mmol/L that can adjust the pH and osmotic pressure to the ranges defined in instant paragraph [0017] while taking into account the effects of additives.  Instant paragraphs [0026] and [0027] teach some of the different additives along with their concentration range as 0.05 to 15 mmol/L with a smaller range within this being more preferred.  Instant paragraph [0033] gives compositional information for eluent A that has a pH and osmotic pressure that is outside of claim 1.  Instant paragraph [0034] gives a description of gradient elution methods in which eluent A is used in combination with eluent B which appears to be the eluent of claim 1.  Table 1 gives compositional and osmotic pressure information for six different eluents used as eluent B.  Examiner notes that for the TES buffer the osmotic pressure is substantially similar to the sum of twice the concentration of the TES buffer, twice the concentration of sodium nitrite and the concentration of sodium azide.  Examiner notes that both TES buffer and sodium nitrite would be expected to be substantially dissociated in the solution.  For Bicine and Tricine the osmotic pressure is equal to less than 1.5 times the bicine/tricine concentration, twice the concentration of sodium nitrite and the concentration of sodium azide.  Examiner notes that bicine and tricine would not be expected to be fully dissociated in the buffer solution.  Thus for examination purposes, examiner will treat the osmotic pressure as being a sum of the contribution from each of the different substances present that varies based on the level of dissociation expected in the solution.  When the buffering component is expected to be fully dissociated such as with TES or sodium nitrite, the contribution to the osmotic presser will be treated as twice the buffering substance concentration.  Also included in this type of buffering substance are phosphate buffers and buffers including a sulfonic acid moiety.  When the component of the buffer is not expected to dissociate, its contribution to the osmotic pressure will be treated as substantially equivalent to its concentration.  When the buffering substance is expected to be only partially dissociated in solution such as with bicine or tricine, its contribution to the osmotic pressure will be treated as between one and two times the buffering substance concentration.  Also included in this group are buffering substances including a carboxylic acid moiety.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Duchon (Journal of Membrane Biology 1971).  In the paper Duchon looked at the effects of various treatments on the enzyme activities of human erythrocyte ghosts.  Ghosts of human erythrocytes prepared by hypotonic hemolysis were assayed for aldolase, triosephosphate isomerase, glyceraldehyde phosphate dehydrogenase, phosphoglycerate kinase, pyruvate kinase, lactate dehydrogenase, and glutathione peroxidase and reductase.  Cryptic activity of the enzymes was demonstrated by an increase in activity on dilution with water, which caused fragmentation of the ghosts.  Aldolase and glyceraldehyde phosphate dehydrogenase were classed as firmly bound; phosphoglycerate kinase was intermediate; the others were loosely bound.  Triton X-100 increased the activities of aldolase, glyceraldehyde phosphate dehydrogenase, and phosphoglycerate kinase.  The pH of the medium had little effect upon the firmly bound enzymes but it markedly affected the retention of hemoglobin and the activities of the loosely bound enzymes.  The presence of Mg or Ca ions enhanced the retention of hemoglobin and the activity of lactate dehydrogenase and pyruvate kinase, with little effect on aldolase and glyceraldehyde phosphate dehydrogenase.  Ghosts diluted in water disintegrated into fragments and tubules or vesicles; Mg or Ca at 1MM afforded protection against this.  When ghosts were treated with Triton X-100 and adenosine triphosphate, they contracted to about one-seventh of their volume.  The shrunken ghosts had lost a considerable proportion of their cholesterol and protein to the medium.  Relative to the effects of ion strength, different Tris buffers were formed in water at buffering substance concentrations that produced solutions with an ionic strength from 5 to 80 mOsm.  Figures 1 and 2 show the effect that these buffers had on the enzyme activities.  This was what was used to classify the different enzymes as stated above.  The first full paragraph on page 143 teaches that at 30 to 80 mOsm the ghosts were intact but contained varying amounts of Hb, as described in another paper.  At lower ionic strength, fragmentation took place until, at 10 mOsm or lower, intact ghosts were scarce.  Beginning on page 146 the effects of pH were studied using an MTT buffer mixture including equimolar amounts of MES (pK 6.15), TES (pK 7.5) and TRICINE (pK 8.15).  Buffers were prepared at a plurality of pH values and ionic strengths.  At least two buffers are anticipatory of the claims: a buffer having a pH of 8.5 and an osmotic pressure of 5 mOsm and a buffer having a pH of 8.5 and an osmotic pressure of 30 mOsm (see at least the last full paragraph on page 146 and the data of figures 4-5).  
Claims 1, 4, 6-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manjula (Methods in Molecular Medicine 2003).  In the reference Manjula teaches the purification and analysis of hemoglobin by chromatography.  On page 32, in section 2.1.1.3 the materials used in cation-exchange chromatography of a purified hemoglobin material are presented.  With respect to claims 11 and 14, buffer B is taught as 15 mM potassium phosphate with 1 mM EDTA at a pH of 8.5 which is anticipatory of those claims.  On page 33, in section 2.2.1, the materials used in cation-exchange chromatography of a recombinant hemoglobin material are presented.  Also with respect to claims 11 and 14, buffer B is taught as 15 mM potassium phosphate at a pH of 8.5 which is anticipatory of those claims.  With respect to claims 1, 4, 6-7 and 10, section 3.1.2 teaches the steps involved in the cation-exchange chromatography of purified hemoglobin using the materials taught in section 2.1.1.3.  Figure 3 shows a typical chromatographic profile.  Thus claims 1 and 4 are anticipated.  With respect to claim 6-7, step 3 in section 3.1.2 teaches that the protein (hemoglobin) is eluted with a linear gradient of increasing pH consisting of 0-100% buffer B.  Therefore claims 6-7 are anticipated.  With respect to claims 8-9, the chromatographic profile in figure 3 shows the separation of multiple peaks over the gradient.  In the first paragraph on page 31, several forms of hemoglobin are taught as being part of the hemoglobin in human erythrocytes including HbA, HbF, HbA2, HbA1c and HbS.  Thus if they were present, the method would have separated them and so that claims 8-9 are anticipated.  With respect to claim 10, the second paragraph on page 31 teaches that they are describing three different modes of high-performance liquid chromatography (HPLC) that were used in their laboratory for the purification and characterization of Hb, and modified or mutant Hb.  Therefore claim 10 is anticipated.  A similar disclosure is presented in section 3.2.1 which also anticipates claims 1, 4 and 6-10 for the same reasons.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Manjula as applied to claims 1 or 11 above, and further in view of Duchon as described above or Shimada (US 6,488,857).  Manjula does not teach using a buffer without metal ions (Bicine, Tricine or TES).  
In the patent Shimada teaches a method for separating hemoglobin A.sub.2 from a hemoglobin mixture according to a cation exchange liquid chromatography characterized that at least two types of eluents are used including an eluent (hereinafter referred to as "eluent A") for elution of faster hemoglobins than hemoglobin A.sub.0 and an eluent (hereinafter referred to as "eluent B") for elution of hemoglobin A.sub.0 and slower hemoglobins than hemoglobin A.sub.0, and that the eluent A has a pH of 4.0-6.0 and the eluent B is maintained at a pH of at least 0.5 higher than that of the eluent A.  Column 1, lines 1-43 teach that eluents for use comprise a buffer.  The buffer may be used in the form of containing suitable additives.  Examples of buffer agents contained in the buffer include inorganic acids, organic acids and salts thereof.  Examples of inorganic acids include phosphoric acid (phosphate buffer) as well as other examples. Examples of other buffer agents include 2-(N-morpholino) ethanesulfonic acid (MES), N-2-hydroxyethylpiperazine-N'-2-ethanesulfonic acid (HEPES), bis(2-hydroxyethyl)iminotris-(hydoxylmethyl)methane (Bistris), Tris, ADA, PIPES, Bistris-propane, ACES, MOPS, BES, TES, HEPES, HEPPS, Tricine, Bicine, glycylglycine, TAPS, CAPS and the like, which generally constitute a Good's buffer.  A similar list is also found in column 7.  Examples 1-4 teach a phosphate buffer (eluent H) having a pH of 8.5.  Examples 2-4 also teach another phosphate buffer, eluent B, having a pH between 7 and 8 and a phosphate concentration (18 mM) that would have resulted in an osmotic pressure less than 40 mOsm/kg.  Examples 5-6 also teach the phosphate buffer (eluent H) having a pH of 8.5 but use a tris buffer for eluent F having a pH between 7 and 8.  Of note in example 6, the buffer of eluent H is a mixture of succinate and phosphate.  Additionally, examples 7-13 show that buffer F in example 6 can be made with several different buffering substances and still provide good measurement results.  Particularly important relative to the instant claims are examples 8, 9 and 10 showing the respective use of a TES buffer, a phosphate buffer and a bicine buffer in eluent F.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to substitute the phosphate buffering agent in the pH 8.5 phosphate buffer of Manjula with buffering agents such as TES or Bicine as taught by Shimada or TES or TRICINE as taught by Duchon because Shimada shows that such a substitution will still allow good measurement results and Duchon shows that the respective buffering agents are still functional as a buffer at a pH of 8.5 as well as at lower pH values.  
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Manjula as applied to claims 1 and 11 above, and further in view of Taira (US 2013/0130391).  Manjula does not teach the presence of a denaturing agent.  
In the patent publication Taira teaches a method for analyzing hemoglobins which can accurately separate hemoglobins in a short time by liquid chromatography.  The invention provides a method for analyzing hemoglobins by liquid chromatography which includes pre-treating a sample with an oxidant and a binder for trivalent heme iron.  Paragraph [0021] teaches that the oxidant is not particularly limited, provided that it is capable of converting heme iron in hemoglobins from the divalent form to the trivalent form.  Examples thereof include nitrites, potassium ferricyanide, methylene blue, hydrogen peroxide, ascorbic acid, and hydrogen sulfide.  Particularly, nitrites are preferable, and sodium nitrite and potassium nitrite are more preferable.  These oxidants are not strong enough oxidizers to decompose hemoglobins.  Additionally, these oxidants prevent large changes in the elution pattern which are caused when an oxidant binds to methemoglobin, and also prevent fluctuations of the baseline during HPLC measurement which are caused by interference between the wavelength for hemoglobin detection and the absorption spectrum of an oxidant.  Therefore, more precise quantification of hemoglobins is ensured.  Paragraph [0022] teaches that the binder for trivalent heme iron converts methemoglobin to stable methemoglobin.  Paragraph [0023] gives examples of the binder for trivalent heme iron including azides and cyanides.  When the binder for trivalent heme iron is an azide or cyanide, it does not alter the structure of methemoglobin so much, and therefore does not change the elution pattern of hemoglobins so much.  Accordingly, more precise quantification of hemoglobins is ensured.  Paragraphs [0024]-[0025] respectively list examples of azides and cyanides.  Paragraph [0026] teaches that among these binders for trivalent heme iron, sodium azide is preferable.  Paragraph [0035] teaches that the pH of the sample pre-treatment solution is not particularly limited, but a range of 4.0 to 10.0 is preferable.  If the pH of the sample pre-treatment solution is less than 4.0 or more than 10.0, the stability of hemoglobins is deteriorated possibly affecting whether or not and elution peak may be detected or the elution time that the peak may be detected.  The more preferable pH range is 6.0 to 8.5.  Paragraph [0047] similarly teaches that the pH of the eluents is not particularly limited, but the preferable range is 4.0 to 10.0. The use of an eluent having a pH of less than 4.0 may cause a broad leading peak, a broad elution peak, or an elution peak in a bimodal distribution to be detected.  In the case of an eluent having a pH of more than 10.0, hemoglobins may exhibit low retention in a fixed phase in a column and thus may be eluted at extremely short times.  Additionally, such an eluent may cause a broad tailing peak, a broad elution peak, or an elution peak in a bimodal distribution to be detected.  By controlling the pH to 4.0 or more and 10.0 or less, it is possible to avoid deterioration of the stability of hemoglobins in a sample under analysis and also avoid detection failure of elution peaks of hemoglobins or detection of an elution peak at a different elution time.  The more preferable lower limit of the pH of the eluents is 6.0, and the more preferable upper limit thereof is 8.5.  The examples which follow show the use of various eluents having sodium nitrate and/or sodium azide and a pH within the above range.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate at least the nitrite of Taira into the eluents of Manjula for their purpose as taught by Taira because of the benefits taught by Taira related to maintaining the iron at the higher oxidation state.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is related to hemoglobin measuring methods using cation exchange chromatography.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797